          20-10917         Doc 1          Filed 03/31/20            Entered 03/31/20 18:39:29                    Main Document               Pg
                                                                       1 of 19
 Fill in this information to identify the case:

 United States Bankruptcy Court for the:


   Southern
 ____________________              New York
                      District of _________________
                                        (State)
                                                             11
 Case number (If known): _________________________ Chapter _____                                                                   Check if this is an
                                                                                                                                      amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                        02/20

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.




 1.   Debtor’s name                            Dean & DeLuca, Inc.
                                              ______________________________________________________________________________________________________




 2.   All other names debtor used             ______________________________________________________________________________________________________
      in the last 8 years                     ______________________________________________________________________________________________________
                                              ______________________________________________________________________________________________________
      Include any assumed names,
                                              ______________________________________________________________________________________________________
      trade names, and doing business
      as names                                ______________________________________________________________________________________________________




 3.   Debtor’s federal Employer
      Identification Number (EIN)               5 ___
                                              ___  2 – ___ 2 ___
                                                        2 ___ 2 ___
                                                                 2 ___
                                                                    9 ___
                                                                       9 ___
                                                                          8


 4.   Debtor’s address                        Principal place of business                                Mailing address, if different from principal place
                                                                                                         of business

                                               251 Little Falls Drive
                                              ______________________________________________             _______________________________________________
                                              Number      Street                                         Number     Street

                                              ______________________________________________             _______________________________________________
                                                                                                         P.O. Box

                                               Wilmington                  DE       19808
                                              ______________________________________________             _______________________________________________
                                              City                        State    ZIP Code              City                      State      ZIP Code


                                                                                                         Location of principal assets, if different from
                                                                                                         principal place of business
                                               USA
                                              ______________________________________________
                                              County                                                     _______________________________________________
                                                                                                         Number     Street

                                                                                                         _______________________________________________

                                                                                                         _______________________________________________
                                                                                                         City                      State      ZIP Code




 5.   Debtor’s website (URL)                  ____________________________________________________________________________________________________




Official Form 201                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                            page 1
          20-10917          Doc 1      Filed 03/31/20          Entered 03/31/20 18:39:29                     Main Document                Pg
                                                                  2 of 19
Debtor          Dean & DeLuca, Inc.
              _______________________________________________________                        Case number (if known)_____________________________________
              Name




 6.   Type of debtor                     Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                          Partnership (excluding LLP)
                                          Other. Specify: __________________________________________________________________

                                         A. Check one:
 7.   Describe debtor’s business
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                         x None of the above
                                         

                                         B. Check all that apply:

                                          Tax-exempt entity (as described in 26 U.S.C. § 501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                            § 80a-3)
                                          Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                         C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                            http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                            ___ 4 ___
                                             4 ___ 5 ___
                                                      1

 8.   Under which chapter of the         Check one:
      Bankruptcy Code is the
      debtor filing?                      Chapter 7
                                          Chapter 9
                                         x Chapter 11. Check all that apply:
                                         
                                                        Debtor’s aggregate noncontingent liquidated debts (excluding debts owed to
                                                             insiders or affiliates) are less than $2,725,625 (amount subject to adjustment on
                                                             4/01/22 and every 3 years after that).
                                                            The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
                                                             debtor is a small business debtor, attach the most recent balance sheet, statement
                                                             of operations, cash-flow statement, and federal income tax return or if all of these
                                                             documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                         The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and it
                                                             chooses to proceed under Subchapter V of Chapter 11.

                                                            A plan is being filed with this petition.

                                                            Acceptances of the plan were solicited prepetition from one or more classes of
                                                             creditors, in accordance with 11 U.S.C. § 1126(b).

                                                            The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                             Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                             Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                             for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

                                                            The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                             12b-2.
                                          Chapter 12
 9.   Were prior bankruptcy cases        x No
                                         
      filed by or against the debtor
      within the last 8 years?            Yes.    District _______________________ When _______________ Case number _________________________
                                                                                         MM / DD / YYYY
      If more than 2 cases, attach a
      separate list.                               District _______________________ When _______________ Case number _________________________
                                                                                         MM / DD / YYYY


 Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                page 2
           20-10917           Doc 1      Filed 03/31/20            Entered 03/31/20 18:39:29                   Main Document                   Pg
                                                                      3 of 19
Debtor           Dean & DeLuca, Inc.
                _______________________________________________________                       Case number (if known)_____________________________________
                Name



 10.   Are any bankruptcy cases             No
       pending or being filed by a
       business partner or an              x Yes.
                                                             See Attached List
                                                     Debtor _____________________________________________ Relationship _________________________
       affiliate of the debtor?                      District _____________________________________________ When               __________________
       List all cases. If more than 1,                                                                                         MM / DD / YYYY
       attach a separate list.                       Case number, if known ________________________________



 11.   Why is the case filed in this       Check all that apply:
       district?
                                             Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                              immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                              district.
                                           x A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.
                                           

 12.   Does the debtor own or have         x No
                                           
       possession of any real               Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
       property or personal property
       that needs immediate                         Why does the property need immediate attention? (Check all that apply.)
       attention?
                                                       It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                        What is the hazard? _____________________________________________________________________

                                                       It needs to be physically secured or protected from the weather.

                                                       It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                        attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                        assets or other options).

                                                       Other _______________________________________________________________________________



                                                    Where is the property?_____________________________________________________________________
                                                                              Number          Street

                                                                              ____________________________________________________________________

                                                                              _______________________________________         _______ ________________
                                                                              City                                            State ZIP Code


                                                    Is the property insured?
                                                       No
                                                       Yes. Insurance agency ____________________________________________________________________

                                                             Contact name     ____________________________________________________________________

                                                             Phone            ________________________________




               Statistical and administrative information



 13.   Debtor’s estimation of              Check one:
       available funds                     x Funds will be available for distribution to unsecured creditors.
                                           
                                            After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

                                            1-49                           x 1,000-5,000
                                                                                                                      25,001-50,000
 14.   Estimated number of                  50-99                           5,001-10,000                             50,001-100,000
       creditors
                                            100-199                         10,001-25,000                            More than 100,000
                                            200-999

 Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                  page 3
          20-10917        Doc 1       Filed 03/31/20              Entered 03/31/20 18:39:29                      Main Document                Pg
                                                                     4 of 19
Debtor
                Dean & DeLuca, Inc.
              _______________________________________________________                           Case number (if known)_____________________________________
              Name



                                          $0-$50,000                         $1,000,001-$10 million                     $500,000,001-$1 billion
 15.   Estimated assets                   $50,001-$100,000                  x $10,000,001-$50 million
                                                                                                                         $1,000,000,001-$10 billion
                                          $100,001-$500,000                  $50,000,001-$100 million                   $10,000,000,001-$50 billion
                                          $500,001-$1 million                $100,000,001-$500 million                  More than $50 billion

                                          $0-$50,000                         $1,000,001-$10 million                     $500,000,001-$1 billion
 16.   Estimated liabilities              $50,001-$100,000                   $10,000,001-$50 million                    $1,000,000,001-$10 billion
                                          $100,001-$500,000                  $50,000,001-$100 million                   $10,000,000,001-$50 billion
                                          $500,001-$1 million               x $100,000,001-$500 million
                                                                                                                         More than $50 billion


              Request for Relief, Declaration, and Signatures


 WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
            $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


 17.   Declaration and signature of         The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
       authorized representative of
                                             petition.
       debtor
                                            I have been authorized to file this petition on behalf of the debtor.

                                            I have examined the information in this petition and have a reasonable belief that the information is true and
                                             correct.


                                         I declare under penalty of perjury that the foregoing is true and correct.

                                                           03/31/2020
                                             Executed on _________________
                                                         MM / DD / YYYY


                                               /s/ Sorapoj Techakraisri
                                             _____________________________________________
                                                                                                           Sorapoj Techakraisri
                                                                                                          _______________________________________________
                                             Signature of authorized representative of debtor             Printed name

                                                     Chief Executive Office r
                                             Title _________________________________________




 18.   Signature of attorney
                                               /s/ William R. Baldiga
                                             _____________________________________________                Date           03/31/2020
                                                                                                                     _________________
                                             Signature of attorney for debtor                                        MM     / DD / YYYY



                                             William R. Baldiga, Esq.
                                             _________________________________________________________________________________________________
                                             Printed name

                                                Brown Rudnick LLP
                                             _________________________________________________________________________________________________
                                             Firm name

                                                Seven Times Square
                                             _________________________________________________________________________________________________
                                             Number     Street
                                                New York
                                             ____________________________________________________               NY
                                                                                                             ____________   10036
                                                                                                                          ______________________________
                                             City                                                            State        ZIP Code

                                                212-209-4800
                                             ____________________________________                               WBaldiga@brownrudnick.com
                                                                                                             __________________________________________
                                             Contact phone                                                   Email address



                                                 #4813846
                                             ______________________________________________________   NY
                                                                                                    ____________
                                             Bar number                                             State




 Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                  page 4
20-10917     Doc 1     Filed 03/31/20     Entered 03/31/20 18:39:29         Main Document             Pg
                                             5 of 19



                                             ANNEX I

        Pending Bankruptcy Cases Filed by the Debtors and Affiliates of the Debtors

        On the date hereof, each of the entities listed below (collectively, the “Debtors”) filed a
petition in this Court for relief under chapter 11 of the title 11 of the United States Code. The
Debtors will move for joint administration of these cases.

                               1.      Dean & DeLuca New York, Inc.
                               2.      Dean & DeLuca, Inc.
                               3.      Dean & DeLuca Brands, Inc.
                               4.      Dean & DeLuca International, LLC
                               5.      Dean & DeLuca Small Format, LLC
                               6.      Dean & DeLuca Atlanta, LLC
                               7.      Dean & DeLuca Markets, LLC
20-10917      Doc 1       Filed 03/31/20        Entered 03/31/20 18:39:29             Main Document             Pg
                                                   6 of 19



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                     :
In re:                               :                                 Chapter 11
                                     :
DEAN & DELUCA NEW YORK, INC., et al. :                                 Case No. 20-_______(___)
                                     :
                                     :                                 Joint Administration Requested
                    Debtors. 1       :
                                     :

                           CONSOLIDATED LIST OF CREDITORS
                         HOLDING 30 LARGEST UNSECURED CLAIMS

                 The above-captioned debtors and debtors-in-possession (collectively, the

“Debtors” ) each filed a voluntary petition for relief under chapter 11 of title 11 of the United

States Code. The following is the consolidated list of the Debtors’ creditors holding the 30

largest non-contingent unsecured claims (the “Consolidated List”) based on the Debtors’ books

and records as of approximately March 31, 2020. The Consolidated List is prepared in

accordance with rule 1007(d) of the Federal Rules of Bankruptcy Procedure for filing in these

chapter 11 cases. The Consolidated List does not include (a) persons who come within the

definition of “insider” set forth in 11 U.S.C. § 101(31) or (b) secured creditors. None of these

creditors are minor children. The information contained herein shall neither constitute an

admission of liability by, nor is it binding on, the Debtors. The information herein, including the

failure of the Debtors to list any claim as contingent, unliquidated or disputed, does not

constitute a waiver of the Debtors’ right to contest the validity, priority or amount of any claim.




1
    The Debtors in the Chapter 11 Cases and the last four digits of each Debtor’s taxpayer identification number is
    as follows: Dean & DeLuca New York, Inc. (3111); Dean & DeLuca, Inc. (2998); Dean & DeLuca Brands,
    Inc. (2878); Dean & DeLuca International, LLC (8995); Dean & DeLuca Small Format, LLC (1806); Dean &
    DeLuca Atlanta, LLC (6678); Dean & DeLuca Markets, LLC (2674). The registered address of each of the
    Debtors is 251 Little Falls Drive, Wilmington, Delaware 19808.
20-10917     Doc 1     Filed 03/31/20    Entered 03/31/20 18:39:29         Main Document         Pg
                                            7 of 19



DECLARATION UNDER PENALTY OF PERJURY:

                      I, the undersigned authorized Designated Person on behalf of the Debtors,
declare under penalty of perjury that I have read the foregoing List of Creditors Holding 30
Largest Unsecured Claims and are not Insiders, and that the list is true and correct to the best of
my information and belief.


Date: March 31, 2020                          /s/ Sorapoj Techakraisri_________
                                              By: Sorapoj Techakraisri




                                                 2
                         20-10917      Doc 1      Filed 03/31/20     Entered 03/31/20 18:39:29          Main Document             Pg
                                                                        8 of 19

    Name of creditor and complete mailing address including zip    Name, telephone number, and complete         Nature of        Indicate if    Amount of claim
                              code                                  mailing address, including zip code, of    claim [trade        claim is      [if secured also
                                                                  employee, agent or department of creditor     debt, bank       contingent,      state value of
                                                                  familiar with claim who may be contacted         loan,        unliquidated,           security]
                                                                                                               government        disputed or
                                                                                                              contract, etc.]     subject to
                                                                                                                                    setoff
1   33 Ninth Retail Owner LLC                                     Attn: Seyfarth Shaw LLP, Counsel            Lessor            Contingent, $21,465,605.49
    620 Eighth Ave. 32nd FL.                                      620 Eighth Ave. 32nd FL.                                      unliquidated,
    New York, NY 10018                                            New York, NY 10018                                            disputed
                                                                  Phone: (212) 218-5500
2   Slg Graybar Mesne Lease LLC                                   Attn: Marc Schneider                        Lessor            Contingent,      $9,160,565.62
    C/O Cyruli Shanks Hart & Zizmor LLP                           420 Lexington Avenue Ste. 2320                                unliquidated,
    420 Lexington Avenue Ste. 2320                                New York, NY 10170                                            disputed
    New York, NY 10170                                            Phone: 212.661.6800
                                                                  Email: mschneider@cshzlaw.com
3   Internal Revenue Service Center                               Attn: Legal Dept.                           Tax                                $2,151,220.00
    Attn: Legal Dept.                                             P.O. Box 7346
    P.O. Box 7346                                                 Philadelphia, PA 19101-7346
    Philadelphia, PA 19101-7346
4   Interserv                                                     Attn: Joshua Boyle, President of            General                            $1,147,890.51
    1430 Broadway, Suite 1805                                     Western Region                              Contractor
    New York, NY 10018                                            Phone: 310.556.6800
                                                                  Email: josh@InterservLP.com
5   OS Development NY LLC                                         Attn: David Moore, Executive Vice           Stage                                $989,694.82
    50 Bowery Street                                              President                                   Services
    New York, NY 10013                                            50 Bowery Street
                                                                  New York, NY 10013
                                                                  Phone: 917.328.1215
                                                                  Email: David.Moore@os-
                                                                  development.net
6   US. Foods Inc.                                                Attn: Gregory Stuhlman, Counsel             Product -         Contingent,        $869,322.53
    C/O Chipman Brown Cicero & Cole LLP                           1313 N Market St. Ste. 5400                 foods             unliquidated,
    1313 N Market St. Ste. 5400                                   Wilmington, DE 19801                                          disputed
    Wilmington, DE 19801                                          Phone: 302.295.0191
                                                                  Email: stuhlman@chipmanbrown.com
                          20-10917      Doc 1      Filed 03/31/20     Entered 03/31/20 18:39:29          Main Document             Pg
                                                                         9 of 19

     Name of creditor and complete mailing address including zip    Name, telephone number, and complete         Nature of        Indicate if    Amount of claim
                               code                                  mailing address, including zip code, of    claim [trade        claim is      [if secured also
                                                                   employee, agent or department of creditor     debt, bank       contingent,      state value of
                                                                   familiar with claim who may be contacted         loan,        unliquidated,           security]
                                                                                                                government        disputed or
                                                                                                               contract, etc.]     subject to
                                                                                                                                     setoff
7    Accenture LLP                                                 Attn: Kelly Lamaina, Managing               Consumer                             $783,469.82
     1345 6th Avenue                                               Director                                    Brands -
     New York, NY 10105                                            1345 6th Avenue                             professional
                                                                   New York, NY 10105                          services
                                                                   Phone: 732.934.3400
                                                                   Email: kelly.a.lamaina@accenture.com
8    Laura Lendrum                                                 Attn: Gary Trachten, Counsel                Employee                             $761,874.96
     C/O Kudamn, Trachten, Aloe LLP                                350 Fifth Ave. 68th Fl.
     350 Fifth Ave. 68th Fl.                                       New York, NY 10118
     New York, NY 10118                                            Phone: 212.868.1010
                                                                   gtrachten@kudmanlaw.com
9    United Parcel Service                                         Attn: Billy Herbert, Counsel to UPS         Logistics                            $411,411.54
     55 Glenlake Parkway NE                                        55 Glenlake Parkway NE
     Atlanta, GA                                                   Atlanta, GA 30328
                                                                   Phone: (213) 892-5261
                                                                   Email: WHerbert@mofo.com
10   40 Wall Street LLC                                            Attn: Jay B. Solomon, Counsel               Lessor            Contingent,        $400,000.00
     C/O Belkin Burden Wenig & Goldman, LLP                        270 Madison Ave.                                              unliquidated,
     270 Madison Ave.                                              New York, NY 10016                                            disputed
     New York, NY 10016                                            Phone: 212.297.1859
                                                                   Email: jsolomon@bbwg.com
11   The Chef's Warehouse/Dairyland                                Attn: Courtney Denkovich, VP,               Product -                            $299,747.72
     240 Food Center Drive                                         Credit and Collections                      all types
     Bronx, NY 10474                                               240 Food Center Drive
                                                                   Bronx, NY 10474
                                                                   Phone: 203.894.1345x10124




                                                                              2
                          20-10917      Doc 1      Filed 03/31/20     Entered 03/31/20 18:39:29          Main Document             Pg
                                                                        10 of 19

     Name of creditor and complete mailing address including zip    Name, telephone number, and complete         Nature of        Indicate if    Amount of claim
                               code                                  mailing address, including zip code, of    claim [trade        claim is      [if secured also
                                                                   employee, agent or department of creditor     debt, bank       contingent,      state value of
                                                                   familiar with claim who may be contacted         loan,        unliquidated,           security]
                                                                                                                government        disputed or
                                                                                                               contract, etc.]     subject to
                                                                                                                                     setoff
12   Four Seasons Produce Inc.                                     Attn: Gregory Adam Brown, Counsel           Product -         Contingent,        $271,580.53
     McCarron & Diess                                              576 Broadhollow Road Ste 105                foods             unliquidated,
     576 Broadhollow Road Ste 105                                  Melville, NY 11747                                            disputed
     Melville, NY 11747                                            Phone: 631.425.8110
                                                                   Email: gbrown@mccarronlaw.com
13   Lagardere Unlimited Consulting, LLC                           Attn: Lee D. Galkin, General                Consumer                             $260,000.31
     7777 Glades Road, Suite 100                                   Counsel, Americas                           Brands -
     Boca Raton, FL 33434                                          7777 Glades Road, Suite 100                 professional
                                                                   Boca Raton, FL 33434                        services
                                                                   Phone: 561.245.4701
                                                                   Email: lgalkin@lagardere-se.com
14   Ernst & Young LLP                                             Attn: Heath Cruikshank, Partner,             Audit                               $256,434.00
     5 Times Square                                                Assurance Services                          services
     New York, NY 10036                                            5 Times Square
                                                                   New York, NY 10036
                                                                   Phone: 479.254.6321
                                                                   Email: heath.cruikshank@ey.com
15   Andrew Adams Inc.                                             Attn: David J. Gold, Counsel                Product -         Contingent,        $254,106.54
     800 Second Ave. Ste 810                                       800 Second Ave. Ste 810                     all types         unliquidated,
     New York, NY 10017                                            New York, NY 10017                                            disputed
                                                                   Phone: 212.962.2910
                                                                   Email: djgpcesq1@aol.com
16   North Rip Trading, Inc.                                       Attn: Andrew Szamborski, President          Product -                            $251,497.64
     1200 E. Bay Avenue, #2                                        1200 E. Bay Avenue, #2                      seafood
     Bronx, NY 10474                                               Bronx, NY 10474
                                                                   Phone: 914.552.1054
                                                                   Email: Andrew@northriptrading.com



                                                                              3
                          20-10917      Doc 1      Filed 03/31/20     Entered 03/31/20 18:39:29          Main Document             Pg
                                                                        11 of 19

     Name of creditor and complete mailing address including zip    Name, telephone number, and complete         Nature of        Indicate if    Amount of claim
                               code                                  mailing address, including zip code, of    claim [trade        claim is      [if secured also
                                                                   employee, agent or department of creditor     debt, bank       contingent,      state value of
                                                                   familiar with claim who may be contacted         loan,        unliquidated,           security]
                                                                                                                government        disputed or
                                                                                                               contract, etc.]     subject to
                                                                                                                                     setoff
17   McGriff, Seibels & Williams, Inc.                             Attn: Randy Brown, Senior Account           Insurance                            $251,131.00
     3400 Overton Park Drive SE, Suite 300                         Manager
     Atlanta, GA 30339                                             3400 Overton Park Drive SE, Suite
                                                                   300
                                                                   Atlanta, GA 30339
                                                                   Phone: 404.847.1606
                                                                   Email: rbrown@mcgriff.com
18   Jamestown Premier Malibu Village, LP                          Attn: Roey Rahmil, Counsel                  Lessor            Contingent,        $250,000.00
     One Maritime Plaza, 18th Fl                                   Shartsis Friese LLP                                           unliquidated,
     San Francisco, CA 94111                                       One Maritime Plaza, 18th Fl                                   disputed
                                                                   San Francisco, CA 94111
                                                                   Phone: 415.773.7283
                                                                   Email: rrahmil@sflaw.com
19   Finch & Partners                                              Attn: Clementine Crawford, Partner          Consumer                             $247,311.63
     47-48 Piccadilly                                              47-48 Piccadilly                            Brands -
     Mayfair, London W1J ODT                                       Mayfair, London W1J ODT                     professional
     United Kingdom                                                United Kingdom                              services
                                                                   Phone: 44 20 7297 0300
                                                                   Email:
                                                                   Clementine@finchandpartners.com
20   Cushman & Wakefield, Inc.                                     Attn: Kenneth Goldstein, General            Real Estate                          $243,641.56
     1290 Avenue of the Americas                                   Counsel, New York                           Broker
     New York, NY 10104-6178                                       1290 Avenue of the Americas
                                                                   New York, NY 10104-6178
                                                                   Phone: 212.841.5043
                                                                   Email:
                                                                   kenneth.goldstein@cushwake.com



                                                                              4
                          20-10917      Doc 1      Filed 03/31/20      Entered 03/31/20 18:39:29         Main Document             Pg
                                                                         12 of 19

     Name of creditor and complete mailing address including zip    Name, telephone number, and complete         Nature of        Indicate if    Amount of claim
                               code                                  mailing address, including zip code, of    claim [trade        claim is      [if secured also
                                                                   employee, agent or department of creditor     debt, bank       contingent,      state value of
                                                                   familiar with claim who may be contacted         loan,        unliquidated,           security]
                                                                                                                government        disputed or
                                                                                                               contract, etc.]     subject to
                                                                                                                                     setoff
21   Ministry of Finance                                           Rama VI Rd. Phayathai, Phayathai                                                 $229,543.85
     Rama VI Rd. Phayathai, Phayathai                              Thailand
     Thailand                                                      Phone: +66 2 126-5800
22   Luxe Collective Group                                         Attn: Walter C., Chief Executive            Marketing                            $211,149.25
     49 West 27th Street, FL. 6                                    Officer
     New York, NY 10001                                            49 West 27th Street, FL. 6
                                                                   New York, NY 10001
                                                                   Phone: 212.627.3300
23   Cooling Guard                                                 Attn: The Scheier Law Firm, LLC,            HVAC              Contingent,        $203,000.00
     1465 Post Road East Ste. 100                                  Counsel                                     provider          unliquidated,
     Westport, CT 06880                                            1465 Post Road East Ste. 100                                  disputed
                                                                   Westport, CT 06880
                                                                   Phone: 201.568.3210
24   Hale & Hearty                                                 Attn: Paul Schwartz, VP, Sales &            Product -                            $192,725.50
     75 Ninth Avenue                                               Marketing                                   soup
     New York, NY 10011                                            75 Ninth Avenue
                                                                   New York, NY 10011
                                                                   Phone: 773.899.0861
                                                                   Email: pschwartz@haleandhearty
25   I Am Other Ventures, LLC                                      Attn: Melissa Dishell, SVP Marketing        Consumer                             $156,250.06
     584 Broadway, Suite 610                                       584 Broadway, Suite 610                     Brands -
     New York, NY 10012                                            New York, NY 10012                          professional
                                                                   Phone: 212.775.0250                         services
                                                                   Email:
                                                                   Melissa.Dishell@iamother.com




                                                                              5
                          20-10917      Doc 1      Filed 03/31/20     Entered 03/31/20 18:39:29          Main Document            Pg
                                                                        13 of 19

     Name of creditor and complete mailing address including zip    Name, telephone number, and complete         Nature of        Indicate if    Amount of claim
                               code                                  mailing address, including zip code, of    claim [trade        claim is      [if secured also
                                                                   employee, agent or department of creditor     debt, bank       contingent,      state value of
                                                                   familiar with claim who may be contacted         loan,        unliquidated,           security]
                                                                                                                government        disputed or
                                                                                                               contract, etc.]     subject to
                                                                                                                                     setoff
26   Meade Digital Enterprises Corp.                               Attn: Jeffrey Vanacore, Counsel to          Product -                            $147,000.00
     800 Food Center Drive, Unit 4                                 Meade Digital                               seafood
     Bronx, NY 10474-0020                                          800 Food Center Drive, Unit 4
                                                                   Bronx, NY 10474-0020
                                                                   Phone: 718.842.8904
                                                                   Email: JVanacore@perkinscoie.com
27   Oasis Staffing                                                Attn: John M Molle, Counsel                 Temp                                 $144,930.99
     10777 Barkley St. Ste 130                                     10777 Barkley St. Ste 130                   Staffing
     Leawood, KS 66211                                             Leawood, KS 66211
                                                                   Phone: 913.515.8286
28   Nahan                                                         Attn: Rick Cownie, Senior Account           Catalog                              $140,140.66
     34 Seymour Street                                             Executive                                   printing
     Tonawanda, NY 14150                                           34 Seymour Street
                                                                   Tonawanda, NY 14150
                                                                   Phone: 800.873.5212
                                                                   Email:
                                                                   RCownie@commercialcollection.com
29   RSJ Group Corporation/Rosanjin                                Attn: Yuri, Representative                  Product -                            $137,590.51
     141 Duane Stret                                               141 Duane Stret                             sushi
     New York, NY 10013                                            New York, NY 10013
                                                                   Phone: 212.346.7877
                                                                   Email: yuri@rosanjintribeca.com




                                                                              6
                            20-10917      Doc 1      Filed 03/31/20     Entered 03/31/20 18:39:29          Main Document            Pg
                                                                          14 of 19

       Name of creditor and complete mailing address including zip    Name, telephone number, and complete         Nature of        Indicate if    Amount of claim
                                 code                                  mailing address, including zip code, of    claim [trade        claim is      [if secured also
                                                                     employee, agent or department of creditor     debt, bank       contingent,      state value of
                                                                     familiar with claim who may be contacted         loan,        unliquidated,           security]
                                                                                                                  government        disputed or
                                                                                                                 contract, etc.]     subject to
                                                                                                                                       setoff
30     Mariage Freres International S.A.                             Attn: Christophe Massiot, Managing          Product -                            $123,297.67
       Attn: Christophe Massiot, Managing Partner                    Partner                                     specialty
       250 bis, rue du faubourg Saint-Honoré                         250 bis, rue du faubourg Saint-             tea
       Paris 75008                                                   Honoré
       France                                                        Paris 75008
                                                                     France
                                                                     Phone: 33 (0)1 43 46 60 00
                                                                     Email: export@mariagefreres


63713392 v1




                                                                                7
20-10917      Doc 1       Filed 03/31/20        Entered 03/31/20 18:39:29             Main Document             Pg
                                                  15 of 19



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                     :
In re:                               :                                 Chapter 11
                                     :
DEAN & DELUCA NEW YORK, INC., et al. :                                 Case No. 20-_______(___)
                                     :
                                     :                                 Joint Administration Requested
                    Debtors. 1       :
                                     :

                            CORPORATE OWNERSHIP STATEMENT

               In accordance with Rules 1007(a)(1) of the Federal Rules of Bankruptcy
Procedure, Dean & DeLuca New York, Inc., on behalf of itself and its affiliated debtors and
debtors-in-possession in these chapter 11 cases (collectively, the “Debtors”), respectfully
represent:

                 1.       100% of Dean & DeLuca New York, Inc., a New York corporation is
                          directly owned by Dean & DeLuca Brands, Inc.;

                 2.       100% of Dean & DeLuca, Inc., a Delaware corporation, is directly owned
                          by Pace Food Retail Co., Ltd.;

                 3.       100% of Dean & DeLuca Brands, Inc., a Delaware corporation, is directly
                          owned by Dean & DeLuca, Inc.;

                 4.       100% of Dean & DeLuca International, LLC, a Delaware limited liability
                          company, is directly owned by Dean & DeLuca Brands, Inc.;

                 5.       100% of Dean & DeLuca Small Format, LLC, a Delaware limited liability
                          company, is directly owned by Dean & DeLuca, Inc.;

                 6.       100% of Dean & DeLuca Atlanta, LLC, a Delaware limited liability
                          company is directly owned by Dean & DeLuca, Inc.; and

                 7.       100% of Dean & DeLuca Markets, LLC, a California limited liability
                          company, is directly owned by Dean & DeLuca, Inc., Ltd.



1
    The Debtors in the Chapter 11 Cases and the last four digits of each Debtor’s taxpayer identification number is
    as follows: Dean & DeLuca New York, Inc. (3111); Dean & DeLuca, Inc. (2998); Dean & DeLuca Brands,
    Inc. (2878); Dean & DeLuca International, LLC (8995); Dean & DeLuca Small Format, LLC (1806); Dean &
    DeLuca Atlanta, LLC (6678); Dean & DeLuca Markets, LLC (2674). The registered address of each of the
    Debtors is 251 Little Falls Drive, Wilmington, Delaware 19808.
20-10917     Doc 1     Filed 03/31/20    Entered 03/31/20 18:39:29        Main Document         Pg
                                           16 of 19




DECLARATION UNDER PENALTY OF PERJURY:

                  I, the undersigned authorized Designated Person on behalf of the Debtors, declare
under penalty of perjury that I have read the foregoing Corporate Ownership Statement and that
the list is true and correct to the best of my information and belief.

Date: March 31, 2020                         /s/ Sorapoj Techakraisri
                                             By: Sorapoj Techakraisri




                                                 2
20-10917     Doc 1     Filed 03/31/20     Entered 03/31/20 18:39:29         Main Document          Pg
                                            17 of 19



                  RESOLUTIONS OF THE BOARD OF DIRECTORS OF

                                    DEAN & DELUCA, INC.



        Effective as of the 30th day of March, 2020, pursuant to a special meeting on the same
date, the board of directors (collectively, the “Board of Directors”) of Dean & DeLuca, Inc. (the
“Corporation”), a Delaware corporation, upon a motion duly made, and acting pursuant to the
Corporation’s organizational documents, took the following actions and adopted the following
resolutions:

       WHEREAS, the Board of Directors of the Corporation has reviewed and had the
opportunity to ask questions about the materials presented by the Corporation’s management and
advisors regarding the liabilities and liquidity of the Corporation, the strategic alternatives
available to the Corporation, and the impact of the foregoing on the Corporation’s business;

      WHEREAS, the Board of Directors has considered, among other things, the
Corporation’s available liquidity, liabilities and ability to meet its obligations as they come due;

       WHEREAS, the Board of Directors has had the opportunity to consult with the
Corporation’s management and advisors to fully consider each of the strategic alternatives
available to the Corporation; and

       WHEREAS, the Board of Directors desires to approve the following resolutions.

         NOW THEREFORE, BE IT RESOLVED, that the Board of Directors has determined
that it is desirable and in the best interests of the Corporation that the Corporation shall be and
hereby is authorized to file or cause to be filed a voluntary petition for relief under chapter 11 of
the Bankruptcy Code, thereby commencing a chapter 11 case for the Corporation (the “Chapter
11 Case”); and be it further

        RESOLVED, that the Chief Executive Officer, or any officer designated by the Chief
Executive Officer (each a “Designated Officer”), in each case acting singly or jointly, be, and
they hereby are, authorized, empowered, and directed to execute and file in the name and on
behalf of the Corporation, and under its corporate seal or otherwise, all petitions, schedules, lists
and other motions, papers, or documents, and to take any and all management action necessary,
appropriate, desirable, or proper in connection with the Chapter 11 Case including, without
limitation, any action necessary to maintain the Corporation’s business, assets and affairs, and
further including any actions necessary to retain any professionals deemed necessary (including,
without limitation, Brown Rudnick LLP as reorganization counsel, Argus Management
Corporation to furnish the services of Lawton Bloom and Joseph Baum as Co-Chief
Restructuring Officer and provide related managerial services to fulfill the responsibilities set
20-10917     Doc 1     Filed 03/31/20     Entered 03/31/20 18:39:29        Main Document          Pg
                                            18 of 19



forth below, and Stretto to assist the Corporation in the Chapter 11 Cases and in carrying out its
duties under the provisions of the Bankruptcy Code; and it be further

         RESOLVED, that Argus Management Corporation (including Lawton Bloom and
Joseph Baum and such other persons who may assist them in their responsibilities as to this
engagement, as such responsibilities are approved by, and may be modified from time to time by,
the Board of Directors) is hereby engaged by the Corporation to furnish Mr. Bloom and Mr.
Baum as its Co-Chief Restructuring Officers reporting to the Corporation’s Board of Directors;
and that Mr. Bloom and Mr. Baum are hereby appointed as Co-Chief Restructuring Officers
(together the “Chief Restructuring Officer”), and that, given that a principal goal of the
Corporation is to effectuate a successful sale of all or a substantial part of its assets in the
Chapter 11 Case or to undertake a substantial recapitalization or similar transaction (such sale,
recapitalization or similar transaction, a “Transaction”), the Chief Restructuring Officer is at this
time charged primarily with the responsibilities, powers and authority to do all things reasonably
appropriate or necessary in the furtherance of such Transaction (including as to such tasks that
may be from time to time undertaken by investment bankers, financial advisors and accountants),
in all respects working closely with the Corporation’s other executives, employees and retained
professionals as appropriate and customary and reporting to the Board of Directors, and in such
respects to prepare for and undertake the Transaction that is in the best interests of the
Corporation and its creditors, shareholders, employees, customers and other constituents
generally in accordance with good professional practices and applicable law, and to execute all
documents and take any and all other actions in furtherance thereof as the Chief Restructuring
Officer deems to be necessary or appropriate; and it be further

        RESOLVED, that in addition to the specific authorizations heretofore conferred upon the
Designated Officers and the Chief Restructuring Officer, each of the Designated Officers and the
Chief Restructuring Officer and their respective designees shall be, and each of them hereby is,
authorized, directed, and empowered, in the name of, and on behalf of, the Corporation and
under its corporate seal or otherwise, to take or cause to be taken any and all such further action,
and to execute, acknowledge, deliver, and file any and all such agreements, certificates,
instruments, and other documents, and to pay all expenses, including but not limited to filing
fees, in each case as in such officer’s or officers’ judgment shall be necessary, advisable, or
desirable to fully carry out the intent and accomplish the purposes of the resolutions adopted
herein; and be it further

        RESOLVED, that all members of the Board of Directors of the Corporation have
received sufficient notice of the actions and transactions relating to the matters contemplated by
the foregoing resolutions, as may be required by the organizational documents of the
Corporation, or here by waive any right to have received such notice; and be it further

        RESOLVED, that all acts, actions and transactions relating to the matters contemplated
by the foregoing resolutions done in the name of an on behalf of the Corporation, which acts

                                                 2
20-10917      Doc 1    Filed 03/31/20     Entered 03/31/20 18:39:29        Main Document         Pg
                                            19 of 19



would have been approved by the foregoing resolutions except that such acts were taken before
the adoption of these resolutions, are hereby in all respects approved and ratified as the true acts
and deeds of the Corporation with the same force and effect as if each such act, transaction,
agreement or certificate had been specifically authorized in advance by resolution of the Board
of Directors and that the Designated Officer or Chief Restructuring Officer did execute the same.
The actions taken by this consent shall have the same force and effect as if taken at a meeting of
the Board of Directors duly called and constituted pursuant to the Bylaws of the Corporation and
the laws of the State of New York; and it be further

       RESOVED, that in order to fully carry out the intent and effectuate the purposes of the
foregoing resolutions, the Board of Directors and each of the Designated Officers are hereby
authorized to take all such further action, and to execute and deliver all such further instruments
and documents in the name and on behalf of the Corporation, and under its corporate seal or
otherwise pay all such fees and expenses, which shall in his or her business judgment may be
necessary, proper or advisable.

         These Resolutions of the Board of Directors are executed effective as of the date set forth
above.


                                               /s/ Sorapoj Techakraisri
                                               Sorapoj Techakraisri



63713634 v1




                                                  3
